Title: From John Adams to John Adams, 31 July 1816
From: Adams, John
To: Adams, John



Dear John
Quincy July 31. 1816

I find upon my table this morning your favour of the 7. March; and I know not whether I have ever answered it.
I approve of your “eating and Sleeping and living together; of your playing Football, Crickett; running, climbinge, leaping Swimming, Skateing; and have no great Objection to your play at Marbles.
These are good for your Health: but what do you do for your Mind? The Mind is of more importance than the Body. Do you mind, the main Chance? And What is the main Chance? Is it money? No! Next to Virtue, it is knowledge. And what Advances do you make in knowledge?
I hear enough of your gaity; and hear it with pleasure: but I do not hear enough of your Studies.
I have been Somewhat disappointed in your Letters, and in those of your Brothers. I have not found the Patience, of thinking and writing which your opportunities must have furnished motives to excite.
As Mrs Sidons is to appear again upon the Stage, I hope you will See that Singular Theatrical Character, who transcends all that I have Seen in France Spain, Holland England and America. But remember that Theatrical Entertainments are not the Business of your Life. You have Duties to God your Neighbour and yourself, far about all Stage Causes or Effects.
In my last moments I had rather hear that you were a good Sailor before the mast, than that you were an Admiral Nelson or an Emperor Napoleon.
I Say to you, and to both your Brothers, / Sobrius esto.
John Adams